O’Neill, J.
1. When grease wool, imported for use in manufacturing upon which no duty has been paid, is stored in its original packages by a manufacturer-importer in a bonded warehouse, which warehouse is under the • exclusive control of the United States • customs officer, such wool has not defi-'■niteiy ended its importation journey and has not been irrevocably committed to • supply the manufacturer-importer’s “current operational needs,” and, therefore, / such wool retains its constitutional immuni- ~ ty as an import and is not taxable under ■'the Ohio personal property tax laws.
2. When imported grease wool upon -which duty has been paid is stored in a (' warehouse in inventory under the manufacturer’s control for use in manufacturing, ' only that amount which is required to - provide for the manufacturer-importer’s “current operational needs” for the length of time it takes to secure an additional . supply of wool from the foreign market which the manufacturer has selected as its source of supply loses its constitutional immunity as an import and is, therefore, taxable under the Ohio personal property tax laws.
Decision affirmed in part, reversed and remanded in part.
Taft, C. J., Zimmerman, Matthias, Herbert, Wasserman and Brown, JJ., concur.
Wasserman, J., of the Eighth Appellate District, sitting for Schneider, J.